DETAILED ACTION
	]Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grandy (US 4767168) with obviousness evidenced by Huang et al. (US 20190302171; “Huang”) and/or Noh (US 20100208756).
	Regarding claim 1, Grandy teaches an optical transmission cable (e.g., fig. 2) capable of receiving and outputting electricity (e.g., fig. 2; col. 3 lines 1-15), comprising: a first electrical connector 24 at a first end; a second electrical connector 26 at a second end (e.g., fig. 2); an optical fiber {OF} in between (e.g., OFs 28/30; fig. 2); at the first end, a power sourcing equipment device including a laser 40 (e.g., col. 3 lines 10-15, 62-65) having electric power input through the first electrical connector 24 (e.g., fig. 2; col. 3 lines 9-13), thereby outputting feed light to the optical fiber (e.g., fig. 2; col. 3 lines 66-68); and at the second end, a powered device including a photoelectric conversion element 48 (e.g., fig. 2) that converts the feed light transmitted through the optical fiber 30 into electric power, and outputs the electric power from the second electrical connector (e.g., fig. 2; col. 3 lines 6-8 and col. 4 lines 1-4).
	Grandy does not explicitly state that Grandy’s laser diode 40 is “semiconductor” and “oscillates with” electrical power provided through the pins 36 that are connected to Grandy’s element 40.
However, it was well-known that what is depicted for element 40 in Grandy is a TO-can structure which are extremely common in the art and are further well-known oscillate with electrical power supplied to the semiconductor laser diode inside the TO-can package at least as evidenced by Noh (e.g., Noh ¶ 0019) and/or Huang (e.g., Huang ¶ 0033: TO-can laser diode generates laser oscillations when threshold current is applied). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention laser element 40 to be a TO-can semiconductor laser diode that oscillates with applied electrical power.
Thus claim 1 is rejected.  
Regarding claim 3, Grandy renders as obvious the optical transmission cable according to claim 1 (see above), wherein the optical transmission cable converts an electric signal input through the first electrical connector 24 (e.g., includes the electrical leads/pins 36 of connector 24) into signal light (e.g., fig. 2; light source 40 produces signal light), transmits the signal light through the optical fiber  30 (e.g., fig. 2), reconverts (e.g., fig. 2; photodiode 48 receives  the light on fiber 30 to convert to electric power to feed the electric leads/pins 36 shown connected to element 48) the signal light into an electric signal (e.g., fig. 2), and outputs the electric signal from the second electrical connector 26 (e.g., fig. 2), and wherein the optical transmission cable converts an electric signal input through the second electrical connector 26 into signal light (e.g., fig. 2; electric signal input to light source 50 from pins 36 of connector 26 so element 50 can produce signal light), transmits the signal light through the optical fiber 28 (e.g., fig. 2), reconverts the signal light into an electric signal (e.g., fig. 2; PD 38 reconverts to electrical signal), and outputs the electric signal from the first electrical connector 24.
Thus claim 3 is rejected.  

Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grandy with obviousness evidenced by Huang and/or Noh as applied to claim 1 above, and with further obviousness evidenced by Schillgalies et al (US 20120051380; “Schillgalies”) and/or Oh et al. (US 20150131687; “Oh”) and/or Ho et al. (US 20020036286; “Ho”) and/or Kim et al (US 10937650).
	Regarding claim 2, Grandy renders as obvious the optical transmission cable according to claim 1 (see above claim 1 rejection), wherein a semiconductor material of a semiconductor region of the semiconductor laser is a laser medium [as discussed in the claim 1 rejection for the laser to be a semiconductor laser; semiconductor lasers must necessarily have a semiconductor region], the semiconductor region exhibiting a light-electricity conversion effect [semiconductor lasers must necessarily have this feature], and wherein a semiconductor material of a semiconductor region of the photoelectric conversion element, the semiconductor region exhibiting the light-electricity conversion effect [semiconductor photoelectric conversion elements must necessarily have this feature] (e.g., fig. 2).
	Grandy does not explicitly state “having a laser wavelength of 500 nm or less” and “the photoelectric conversion element is a laser medium having a laser wavelength of 500 nm or less”.
However, it was well-known to use a blue semiconductor laser packaged in a TO-can which emits light of 500 nm or less at as evidenced by Schillgalies (e.g., Schillgalies ¶s 0015, 0027) and/or Oh (e.g., see Oh claim 16) . Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the laser medium to have a laser wavelength of 500 nm or less.
Moreover, regarding the photoelectric conversion element being a laser medium having a laser wavelength of 500 nm or less, this limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at least because it was well known to use the same type of medium for both the laser and the photodetector {photoelectric conversion element} as evidenced by Ho (e.g., see Ho ¶ 0031 which teaches using gallium nitride semiconductor for both the laser and the photodetector) and/or Kim (e.g., Kim claim 4 indicates gallium nitride can be used for both the semiconductor laser and photodetector).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the photoelectric conversion element is a laser medium having a laser wavelength of 500 nm or less for the case in which the laser also uses a laser medium having a laser wavelength of 500 nm or less (e.g., MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
Thus claim 2 is rejected.  
Regarding claim 4, Grandy renders as obvious the optical transmission cable according to claim 2 (see above), wherein the optical transmission cable converts an electric signal input through the first electrical connector 24 (e.g., includes the electrical leads/pins 36 of connector 24) into signal light (e.g., fig. 2; light source 40 produces signal light), transmits the signal light through the optical fiber  30 (e.g., fig. 2), reconverts (e.g., fig. 2; photodiode 48 receives  the light on fiber 30 to convert to electric power to feed the electric leads/pins 36 shown connected to element 48) the signal light into an electric signal (e.g., fig. 2), and outputs the electric signal from the second electrical connector 26 (e.g., fig. 2), and wherein the optical transmission cable converts an electric signal input through the second electrical connector 26 into signal light (e.g., fig. 2; electric signal input to light source 50 from pins 36 of connector 26 so element 50 can produce signal light), transmits the signal light through the optical fiber 28 (e.g., fig. 2), reconverts the signal light into an electric signal (e.g., fig. 2; PD 38 reconverts to electrical signal), and outputs the electric signal from the first electrical connector 24.
Thus claim 4 is rejected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874